Citation Nr: 0336805	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
fracture with arthritis and disc disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950, October 1950  to December 1951, and July 1952 
to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's service-connected cervical spine fracture with 
arthritis and disc disease is evaluated pursuant to C.F.R. § 
4.71a Diagnostic Code 5293, which provides for the evaluation 
of intervertebral disc syndrome.  During the course of this 
appeal, the rating criteria for intervertebral disc syndrome 
under Diagnostic Code 5293 was revised.  See 38 C.F.R. § 
4.71a (2002); see also 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002).  More recently, 
however, the rating criteria for disabilities of the spine 
were further revised.  See 38 C.F.R. § 4.71a (2003); see also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003).  

The RO has not had the opportunity to review the veteran's 
claim in conjunction with revised rating criteria which was 
effective September 26, 2003 nor has the veteran been 
informed of the new rating criteria.  Additionally, the Board 
is of the opinion that another examination is warranted in 
light of the revisions in the rating criteria.

With regard to the service-connected knee disability, the 
record shows that the veteran was last examined by VA for his 
right knee chondromalacia in December 2001.  The right knee 
disability is currently evaluated as 10 percent disabling 
under Diagnostic Code 5010-5257.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:

	As regards the joints the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

	(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).

	(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).

	(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

	(d) Excess fatigability.

	(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

	(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
veteran's service-connected right knee disability as set 
forth in the Deluca case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to treatment he 
received for his service-connected 
disabilities subsequent to July 2002.  With 
any necessary authorization forms, the RO 
should attempt to obtain copies of those 
treatment records identified by the veteran 
which have not been associated with the 
claims file. 

3.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be examined by a neurologist to 
evaluate the severity of the veteran's 
service-connected cervical spine disability.  
The examination report should include the 
following:

a.  An electromyogram (EMG) and nerve 
conduction studies (NCS) and any other tests 
deemed necessary should be performed.  Range 
of motion studies, should be performed and 
the examiner is requested to state what is 
the normal range of motion of the cervical 
spine.  The examiner should identify and 
assess any objective evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability on 
use should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The examiner 
should render an opinion as to whether the 
intervertebral disc syndrome is productive of 
severe, or pronounced disability.  In the 
alternative, if neurological involvement is 
identified, the examiner is requested to 
identify the nerve and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether the degree 
is moderate, moderately severe, or severe.  
In addition, the examiner should elicit a 
history concerning the frequency and duration 
of incapacitating episodes necessitating bed 
rest and treatment by a physician.  The 
examiner should also provide an opinion 
concerning the impact of the disability on 
the veteran's ability to work.

The veteran's claims file should be reviewed 
by the examiner in conjunction with the 
examination and this fact should be so 
indicated in the examination report.  A 
complete rationale for any opinion expressed 
should be included in the examination report.

4.  The RO should schedule the veteran for a 
VA examination by an orthopedist to evaluate 
the nature and extent of his service-
connected right knee disability.  In addition 
to x-rays studies, any other specialized 
tests deemed necessary by the examiner should 
be performed.  The claims file is to be made 
available to the examiner for review in 
conjunction with the examination and this 
fact should be so indicated in the 
examination report.

It is requested that the orthopedist include 
range of motion testing.  The examiner is 
requested to state the normal range of motion 
of the right knee.  Additionally, the 
orthopedist should be requested to determine 
whether the left knee disability results in 
weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis.  
The examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a 
period of time.  DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  With respect to the 
issue of entitlement to an increased rating 
for the cervical spine fracture with 
arthritis and disc disease, consideration 
should be given to recent revisions effective 
September 26, 2003.  

If the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
which includes the revised rating criteria 
for intervertebral disc syndrome and 
addresses all relevant actions taken on the 
claims for benefits, to include revised 
rating criteria.  The veteran should be given 
an opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




